Citation Nr: 1102777	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-33 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Propriety of the reduction in the rating for service-
connected lumbar spine degenerative disc disease, from 40 to 20 
percent, effective August 1, 2007.  

2.  Entitlement to an increased rating for lumbar spine 
degenerative disc disease, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for pain disorder (claimed 
as depression/posttraumatic stress disorder (PTSD)), currently 
evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to June 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from May 2007, January 2008, and January 2009 rating 
decisions rendered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a hearing before a Decision Review 
Officer (DRO) at the RO in September 2008; a transcript of that 
hearing is of record.

In October 2010, the Veteran testified at a Board hearing before 
the undersigned at the RO; a transcript of that hearing is of 
record.  

The issues of entitlement to an increased rating for lumbar spine 
degenerative disc disease, entitlement to an increased rating for 
pain disorder, and entitlement to a TDIU rating are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

In reducing the disability evaluation for lumbar spine 
degenerative disc disease, the RO in its May 2007 decision met 
all due process requirements in executing such a reduction; and, 
the decision to reduce the rating was properly substantiated by 
the evidence of record, to include the findings of a VA 
examination and VA treatment notes, that reflected that the 
criteria for a 40 percent rating were no longer met.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's lumbar 
spine degenerative disc disease, from 40 percent to 20 percent 
was proper.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.105(e); 3.159, 3.344, 4.71a, Diagnostic Code 5243 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b).

Inasmuch as this case involves a rating reduction rather than a 
rating increase, there are specific notice requirements, found in 
38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in 
ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements 
for reductions in disability compensation ratings.  When a 
reduction is anticipated, the beneficiary must be notified of the 
proposed reduction, with notice of the reasons for the proposed 
reduction.  Further, the beneficiary must be allowed a period of 
at least 60 days to submit additional evidence to show that the 
rating should not be reduced.  After the allotted period, if no 
additional evidence has been submitted, final rating action will 
be taken and the rating will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating expires.  38 
C.F.R. 
§ 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA 
must comply with those provisions rather than the notice and duty 
provisions in the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. 
Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which 
may be used in such determinations).

In this case, the requirements under 38 C.F.R. § 3.105(e) for 
reduction of the schedular disability rating from 40 to 20 
percent for lumbar spine degenerative disc disease were properly 
carried out by the RO.  In December 2006, the RO notified the 
Veteran of a proposed rating reduction (issued in a September 
2006 rating decision), and the RO instructed the Veteran to 
submit within 60 days any additional evidence to show that his 
rating should not be reduced.  The RO took final action to reduce 
the disability rating in a May 2007 rating decision, in which the 
rating was reduced from 40 to 20 percent, effective August 1, 
2007.  The RO informed the Veteran of this decision by letter 
dated May 10, 2007.

Pursuant to 38 C.F.R. § 3.344(a), (c), if a rating has been in 
effect for more than 5 years, such as in this case, then rating 
agencies will handle cases of changes of medical findings or 
diagnosis so as to produce the greatest degree of stability of 
disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 38 
C.F.R. § 3.344(a), (c).  In such cases, it is essential that the 
entire record of examination and the medical-industrial history 
be reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as a 
result of general examination and the entire case history.  Id.

Examinations which are less thorough than those on which payments 
were originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement, such as epilepsy, asthma, ulcers, and many skin 
diseases, will not be reduced on the basis of any one 
examination, except in those instances where all of the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, where material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a), (c).

As discussed above, the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability 
rating by notifying him of his rights and giving him the 
requisite time periods request a hearing and respond.

In a July 2005 rating decision, the RO granted service-connection 
for lumbar spine degenerative disc disease, and evaluated the 
disability as 40 percent disabling, effective June 25, 2005, 
under Diagnostic Code 5243.  Further, as will be discussed below, 
the Veteran's 40 percent disability rating for lumbar spine 
degenerative disc disease was in effect for less than 5 years 
later.   
38 C.F.R. § 3.344(c) is therefore applicable.  Under that 
regulation, a reexamination disclosing improvement, physical or 
mental, in the Veteran's lumbar spine disability will warrant a 
reduction in rating.

In it July 2005 rating decision, the RO awarded entitlement to 
service connection and assigned a 40 percent rating for the 
Veteran's service-connected lumbar spine degenerative disc 
disease, effective June 25, 2005; the evaluation was based on a 
March 2005 VA fee-based examination report.

In that report, the Veteran complained of constant low back pain 
with radiating pain into both lower extremities as well as 
functional impairment with decreased ability to bend, lift, and 
stand.  He reported that his condition did not cause 
incapacitation.  Physical examination findings were listed as 
absent muscle spasm, no tenderness, negative straight leg 
raising, and no ankylosis.  Neurological examination findings of 
the lower extremities were listed as normal sensory as well as 
motor function with 2+ reflexes at all levels.  Active range of 
motion findings of the thoracolumbar spine were listed as: 
forward flexion to 30 degrees (with pain on motion starting at 30 
degrees); extension to 10 degrees (with pain on motion starting 
at 10 degrees); right and left lateral flexion to 10 degrees 
(with pain on motion starting at 10 degrees); and left and right 
rotation to 10 degrees (with pain on motion starting at 10 
degrees).  The examiner detailed that there was additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness, and lack of endurance.  While noting that pain had a 
major functional impact, there were no signs of intervertebral 
disc syndrome with chronic and permanent nerve root involvement.  
The examiner diagnosed chronic degenerative disc disease of the 
lower back with subjective factors of pain and objective 
radiologic findings seen by X-ray.  A March 2005 X-ray report 
revealed borderline narrowing of the L4-5 and the L5-S1 disc 
spaces with very minimal hypertrophic lipping at the anterior 
inferior border of L5.  

A November 2005 VA treatment note detailed complaints of low back 
pain.

In November 2005, January 2006, and May 2006 statements, the 
Veteran sought a higher rating for his service-connected lumbar 
spine degenerative disc disease. 

Thereafter, in July 2006, the Veteran was afforded another VA 
spine examination.  In that report, the Veteran complained of 
pain and decreased mobility.  He indicated that he was 
unemployed, sometimes required help with activities of daily 
living, and had not had any episodes of incapacitation in the 
past 12 months.  He complained that his occupation had been 
affected, as his back pain had been aggravated by the actions of 
pushing, pulling, or lifting required with in his job as a 
laborer.  Physical examination findings were listed as non-
antalgic gait, mild muscle spasticity at lumbosacral junction 
level, pain with compression of right sciatic notch with 
radiation to posterior aspect of right thigh, no evidence of 
ankylosis, and no difficulties with walking.

Active range of motion findings of the thoracolumbar spine were 
listed as: forward flexion to 40 degrees (with pain); extension 
to 30 degrees (with pain); right and left lateral flexion to 30 
degrees (with pain); and left and right rotation to 30 degrees 
(with pain).  The repetitive action of flexion and extension of 
the thoracolumbar spine against strong resistance and against 
gravity was met with increased pain, fatigue, weakness, and lack 
of endurance, but no decrease in the limited range of motion 
reported above.  The examiner further noted that no painful 
motion was objectively noted on repetitive testing.  Range of 
motion values were noted to be unchanged from baseline testing 
without pain, fatigue, weakness, or incoordination.  Neurological 
examination findings were listed as deep tendon reflexes 1+ 
(equal and bilateral), full motor strength, essentially normal 
sensation, and negative straight leg raising.  A June 2006 X-ray 
report was noted to reveal straightening at the lumbar lordosis 
and discogenic disease at L5-S1.  The examiner listed a diagnosis 
of discogenic disease and degenerative disk disease at L5 and S1.  

A July 2006 VA MRI report of the lumbar spine revealed 
degenerative bony disc findings with canal and foraminal 
narrowing as well as straightening of the normal lumbar lordosis 
suggestive of possible muscle spasm.  

VA treatment records dated in June and September 2006 showed 
complaints of increasing back pain with radiation to lower 
extremities, weakness, use of a TENS unit, and major interference 
with life and work.  It was noted that an electromyography (EMG) 
study was normal with no lumbar radiculopathy.  A June 2006 VA X-
ray report normal lumbar vertebral bodies with well maintained 
disc spaces, no spondylosis, no subluxation, and no significant 
degenerative changes.   

In a January 2006 statement (received in January 2007), the 
Veteran's VA physician noted continued complaints of severe low 
back pain with bilateral sciatic distribution pain (greater on 
the right side).  She reported that his pain was gradually 
increasing and causing a major interference with daily activities 
and his prior job in waste management.  

In a June 2007 statement, another VA physician noted that the 
Veteran had received SI joint injections with only some initial 
relief to his back and leg pain.  It was noted that June 2006 MRI 
findings revealed foraminal narrowing and that the Veteran had 
increasing pain and weakness in his left leg that interfered with 
ambulation.  

A July 2007 VA EMG consult report listed an impression of no 
electrodiagnostic evidence of active right or left lumbosacral 
radiculopathy and no evidence of neuropathy in lower extremities. 

In August 2007, the Veteran submitted additional VA treatment 
records dated in September 2006.  The September 2006 VA pain 
consultation reflected complaints of chronic lower back pain as 
well as radiating pain and occasional weakness in lower 
extremities.  Physical examination findings were listed as 
limited lumbar range of motion, full muscle strength, negative 
straight leg raising, and positive facet loading.  The examiner 
diagnosed lumbar disk disease/radicular symptoms.  

During his September 2008 hearing, the Veteran asserted that his 
lumbar spine condition never improved.  He reported receiving 
pain management and epidural injections as well as suffering from 
radiating pain and numbness to lower extremities, muscle spasms, 
pain, functional limitations, and occupational impairment.  He 
indicated that his primary VA physician did not find his back to 
be improved and that he spent one to two weeks a month in his 
house all day long. 

In the October 2010 hearing transcript, the Veteran disagreed 
with the proposed reduction, indicating that his lumbar spine 
condition had never improved and only increased in severity over 
the years.  His main contention is that he was examined in July 
2006 on one of his "good days".  

As noted above, in regards to disability ratings in effect for 
less than five years, adequate reexamination that discloses 
improvement in the condition will warrant reduction in rating 
under 38 C.F.R. § 3.344(c).  Improvement may be gauged by medical 
findings in conjunction with the diagnostic code pursuant to 
which the disability is rated.

The Veteran's service-connected lumbar spine degenerative disc 
disease has been evaluated as intervertebral disc syndrome 
(designated at Diagnostic Code 5243) and is rated pursuant to the 
General Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

The General Rating Formula for Diseases and Injuries of the Spine 
provides for the assignment of a 20 percent rating is warranted 
when forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or, when the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, when muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 
40 percent is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
rating of 100 percent is awarded for unfavorable ankylosis of the 
entire spine. 

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate Diagnostic Code.

Note: (2) For VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion. (See also Plate V.)

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note: (4) Round each range of motion measurement to the nearest 
five degrees.

Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note: (6) Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Moreover, "chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2010).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months warrants 
the assignment of a 20 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months is assigned a 40 percent rating.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be regarded 
as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned joints, 
due to healed injury, are as entitled to at least the minimum 
compensable rating for the joint.  The joints should be tested 
for pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2010).

In this case, when the July 2006 VA examination report, along 
with additional VA treatment notes and VA physician statements, 
are compared with the March 2005 VA fee-based examination report 
that formed the basis for the 40 percent rating, improvement in 
the Veteran's lumbar spine disability is demonstrated.  The 
aforementioned evidence does not reflect any findings that would 
warrant a rating excess of 20 percent solely under the criteria 
of the General Rating Formula.  None of the evidence of record 
shows that the Veteran exhibited forward flexion to 30 degrees or 
less or favorable ankylosis of the thoracolumbar spine.  Indeed, 
while the Veteran's treating physicians clearly describe him as 
suffering from severe pain that causes major interference with 
daily activities and job function, neither doctor provided any 
objective findings (range of motion studies, neurological 
studies, or incapacitating episodes) that would support the 
assignment of a 40 percent rating under Diagnostic Code 5243.

The Board also finds that there is no basis for the restoration 
of the 40 percent rating based on consideration of any of the 
factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. 
App. at 204-7.  In this regard, the Board notes that the July 
2006 VA examination findings detailed that the Veteran did not 
suffer from any additional functional impairment with repetitive 
motion.  Although it was noted that the Veteran exhibited pain on 
motion as well as after repetitive use in the VA examination 
reports, these findings have already been taken into 
consideration in the assignment of the reduction to a 20 percent 
rating.

Further, the Board finds that a rating in excess of 20 percent is 
not warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Evidence of record 
during this time period simply does not show that the Veteran 
suffers from intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months to warrant the 
restoration of the 40 percent rating.  VA examination reports, 
treatment records, and physician statements simply do not reflect 
any findings that would suggest that the Veteran's service-
connected lumbar spine disability has necessitated bed rest and 
treatment prescribed by a physician for a duration of at least 
four weeks during any 12-month period.

In rendering a decision on this appeal, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his lumbar spine 
symptoms, to include the assertion that his spine did not improve 
during the proposed reduction period and that he is incapacitated 
for two weeks every month, because this requires only personal 
knowledge as it comes to them through their senses.  Layno, 6 
Vet. App. at 470.  However, the clinical evidence of record 
indicated that the assignment of the reduced evaluation was 
proper.  As the Veteran's statements are inconsistent with the 
evidence of record, the Board does not find his assertions of 
increased lumbar spine symptoms to be credible in this respect.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case 
of oral testimony, a hearing officer may properly consider the 
demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness' testimony with 
other testimony and affidavits submitted on behalf of the 
[V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) 
(finding that "the assessment of the credibility of the 
veteran's sworn testimony is a function for the BVA in the first 
instance"). Thus, evidence of stable lumbar spine symptomatology 
to warrant the assignment of a 40 percent rating has not been 
established, either through medical or lay evidence, during this 
time period.

In summary, the record demonstrates that the procedural 
requirements for a reduction in rating have been met as specified 
under the provisions of 38 C.F.R. 
§ 3.105(e) and the preponderance of the competent findings 
substantiates that the reduction in rating from 40 to 20 percent 
for lumbar spine degenerative disc disease.  The medical evidence 
on file at the time of the RO's decision to reduce the rating 
corresponds to this determination.  Therefore, the appeal for 
restoration of a 40 percent rating for that specific disorder 
must be denied.  The preponderance of the evidence is unfavorable 
to the claim, and under these circumstances the benefit-of- the- 
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction in the rating for service-connected lumbar spine 
degenerative disc disease, from 40 to 20 percent, effective 
August 1, 2007, was proper.
  

REMAND

The Board's review of the claims file reveals that further 
development on the issues of entitlement to an increased rating 
for lumbar spine degenerative disc disease, currently evaluated 
as 20 percent disabling, and entitlement to an increased rating 
for pain disorder, currently evaluated as 20 percent disabling, 
is warranted.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran last had a VA examination to 
evaluate his service-connected lumbar spine disorder in January 
2008 and his service-connected pain disorder in January 2009.  
During his October 2010 hearing, the Veteran testified that his 
lumbar spine and mental disabilities had gotten significantly 
worse since that time, to include constant lumbar spine pain, 
lower extremity pain/numbness, muscle spasms, increased 
medication intake, and irritability.  VA's statutory duty to 
assist the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  

Accordingly, the AMC should arrange for the Veteran to undergo VA 
spine and mental disorder examinations at an appropriate VA 
medical facility to determine the severity of his service-
connected degenerative disc disease and pain disorder.  

The claims file reflects that the Veteran has received VA medical 
treatment from the VA Outpatient Clinic (VAOPC) in Tallahassee, 
Florida; however, as the claims file only includes treatment 
records from that provider dated up to December 2008 for the 
service-connected lumbar spine disability and up to February 2010 
for the service-connected pain disorder, any additional records 
from that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain 
and associate with the claims file all outstanding VA records.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  In this case, based on the evidence of record as well as 
the Veteran's assertions, the Board finds that the issue of TDIU 
has been reasonably raised and is, thus, properly before the 
Board by virtue of his increased rating claims pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claims.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  As an initial matter, 
the Board acknowledges that the Veteran is currently service-
connected for lumbar spine degenerative disc disease, obstructive 
sleep apnea, and pain disorder.  Given the evidence of record 
demonstrating that the Veteran is currently not employed, in 
receipt of SSA disability benefits, and may be unemployable, a VA 
examination and opinion should be provided to determine whether 
his service-connected disabilities, alone or in aggregate, render 
him unable to secure or follow a substantially gainful 
occupation.  Therefore, a VA examination and opinion is also 
required to determine, to the extent possible, whether his 
service-connected disabilities preclude substantially gainful 
employment.

As noted above, the Veteran reports that he is receiving Social 
Security Administration (SSA) disability benefits. The underlying 
SSA records have not been obtained for the file.  The Board has 
determined that obtaining these records would only add surplus to 
an already well documented claims folder.  Moreover, the Veteran 
and his representative have not suggested that the SSA records 
would contain any additional information which would support his 
increased ratings claims.  See Brock v. Brown, 10 Vet. App. 155, 
161-2 (1997) [VA is not obligated to obtain records which are not 
pertinent to the issue on appeal].  See also Golz v. Shinseki, 
590 F.3d 1317 (2010) (there must be specific reason to believe 
these records may give rise to pertinent information to conclude 
that they are relevant).   Indeed, the Veteran testified that the 
SSA depended entirely on his VA records in making its 
determination.  Hearing Transcript (T.) at 9.  He denied 
undergoing any type of SSA examination.  T. at 10.  There is 
would be no useful purpose in obtaining these obviously redundant 
records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from the VAOPC 
in Tallahassee, Florida, pertaining to the 
Veteran's service-connected lumbar spine 
degenerative disc disease for the period from 
December 2008 to the present and pertaining 
to the Veteran's service-connected pain 
disorder, for the period from February 2010 
to the present.

2.  Once the foregoing development has been 
accomplished to the extent possible, and the 
requested records have been associated with 
the claims file, the Veteran is to be 
scheduled for a VA mental disorders 
examination to determine the severity of his 
service- connected pain disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
psychiatrist or psychologist conducting the 
examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.

The psychiatric examiner should identify what 
symptoms, if any, the Veteran currently 
manifests or has manifested in the recent 
past that are attributable to his service- 
connected pain disorder.  The examiner must 
conduct a detailed mental status examination.  
The examiner is also requested, if possible, 
to determine and specifically list all 
symptoms as well as the levels of social and 
occupational impairment experienced by the 
Veteran that are attributable to his pain 
disorder.  The examiner should assign a 
Global Assessment of Functioning (GAF) score 
for the Veteran's pain disorder consistent 
with the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) and 
explain the significance of the score.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

3.  Thereafter, the Veteran should be 
afforded an appropriate VA spine examination 
to determine the current nature, extent, and 
severity of his service-connected lumbar 
spine degenerative disc disease.  All 
indicated tests and studies (to include X-
rays and/or NCV/EMG) are to be performed.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.

The examiner should also render a specific 
finding as to whether, during the 
examination, the Veteran exhibited either 
forward flexion of the thoracolumbar spine to 
30 degrees or less, favorable ankylosis of 
the thoracolumbar spine, unfavorable 
ankylosis of the entire thoracolumbar spine, 
OR unfavorable ankylosis of the entire spine.  
With respect to the lumbar spine, the 
examiner should indicate whether there is any 
pain, weakened movement, excess fatigability, 
or incoordination on movement of the lumbar 
spine, and whether there is likely to be 
additional range of motion loss of the 
service-connected lumbar spine due to any of 
the following: (1) pain on use, including 
flare-ups; (2) weakened movement; (3) excess 
fatigability; (4) incoordination; (5) or 
repeated use.  The above determinations must, 
if feasible, be expressed in the degree of 
the additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should indicate whether there is 
evidence of any additional loss of range of 
motion of the lumbar spine due to these 
factors that is equivalent to forward flexion 
of the thoracolumbar spine to 30 degrees or 
less, favorable ankylosis of the 
thoracolumbar spine, unfavorable ankylosis of 
the entire thoracolumbar spine, OR 
unfavorable ankylosis of the entire spine.

The examiner should also identify all 
neurologic manifestations of the Veteran's 
service-connected lumbar spine disability, to 
include sensory loss, radiculopathy, or 
bowel, bladder, or erectile dysfunction, with 
reference to the nerve(s) affected.  
Additionally, the examiner should determine, 
without taking age into account, whether it 
is as least as likely as not (50 percent 
probability or greater) that the Veteran is 
precluded from obtaining or maintaining 
substantially gainful employment (consistent 
with his education and occupational 
experience) solely due to his service-
connected disabilities (lumbar spine 
degenerative disc disease, obstructive sleep 
apnea, and pain disorder).

All opinions expressed should be supported by 
a complete rationale.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655 (2010).

5.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence of 
record since the October 2008 SOC (for the 
lumbar spine) and since the July 2010 SOC 
(for the pain disorder).  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


